Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 6/28/21 in which Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chinese Patent Publication 106444415 to Liao et al (“Liao”) (relied upon English Translation) in view of U.S. Patent Publication 2020/0218360 to Aoyama et al (“Aoyama”).
As to Claim 1, Liao teaches an information processing apparatus comprising a controller (smart home control system 10 includes....a cloud service platform 300 [controller], see ¶ 0055; Fig. 1), the controller being configured to execute: acquiring sensor data from one or more sensors for detecting gestures performed by a user (cloud service platform 300 includes...an image processing unit 340 and a gesture recognition unit 350, see ¶ 0072; Fig. 4; the image acquisition device 100 monitors a specific area through the camera 140 and the specific area is the field of view collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300, see ¶ 0083; image acquisition device 100 can track the movements of the fingertips of the person so as to acquire the gesture trajectory, and send the gesture trajectory to the cloud service platform 300, see ¶ 0101), the sensors being installed indoors (image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057); detecting a gesture of a first type specifying an apparatus which is an operation target among a plurality of apparatuses (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information [gesture of a first type], see ¶ 0113; types of the smart home equipment 200 include audio and video equipment, lighting systems, curtain systems, air conditioning systems, security systems, digital cinema systems, network appliances and the like, see ¶ 0114; Fig. 8; the first gesture information is to make a fist...the type of smart home device 200 corresponding to the fist is an air conditioner, see ¶ 0120) and a gesture of a second type specifying an operation to be performed for the apparatus, based on the sensor data (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; after determining the type and number of the smart home device 200, the third gesture information [gesture of a second type] needs to determine the operation type of the type and number of the smart home device 200 to be controlled (such as turning on the air conditioner, setting the air conditioner wind direction, etc), see ¶ 0118; the third gesture information is to move five fingers to the right...the operation type corresponding to moving to the right is to turn on the air conditioner, see ¶ 0120); 
Liao does not expressly disclose storing the sensor data; determining whether a gesture performed by the user is a cancellation gesture; upon determination that the gesture performed by the user is the cancellation gesture, clearing the stored sensor data; upon determination that the gesture performed by the user is not the cancellation gesture, executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected. 
Aoyama teaches storing the sensor data (a gesture may be recognized by, for example, comparing a pattern of a signal of the acceleration sensor 118 and/or the gyro sensor 120 associated with a preliminarily stored predetermined gesture with a signal output by the acceleration sensor 118 and/or the gyro sensor 120 and received by the gesture recognition unit 210, see ¶ 0047; At S116, operation information relating to the gesture recognized at S114 is temporarily stored in a storage unit which is not illustrated, see ¶ 0058); determining whether a gesture performed by the user is a cancellation gesture (at S314, the gesture recognition unit 210 transitions to a cancellation gesture waiting state to recognize a cancellation gesture for canceling the operation relating to the gesture recognized at S306. For example, the cancellation gesture may be the user's gesture of shaking his/her head sideways. Here, the cancellation gesture is a predetermined specific gesture, see ¶ 0089; at S316, the gesture recognition unit 210 determines whether or not the user has performed a cancellation gesture, see ¶ 0090); upon determination that the gesture performed by the user is the cancellation gesture, clearing the stored sensor data (at S320, the gesture recognition unit 210 sends operation information relating to the cancellation gesture recognized at S316 to the process execution unit 216, and the process execution unit 216 executes a cancellation process. Specifically, the process execution unit 216 does not execute the process relating to the gesture stored at S308. In other words, the operation relating to the gesture recognized at S306 is canceled, see ¶ 0090); upon determination that the gesture performed by the user is not the cancellation gesture, execute the specified operation (When the gesture recognition unit 210 does not recognize a cancellation gesture at S316, the process flow proceeds to S324… When the gesture recognition unit 210 determines at S324 that a predetermined time period has elapsed, the process flow proceeds to S326. At S326, the gesture recognition unit 210 terminates gesture recognition and notifies the process execution unit 216 that the cancellation period has elapsed. Then, at S328, the process execution unit 216 executes a process relating to the gesture stored at S308, see ¶ 0091-0092). However, when substituting Aoyama’s specified operation with Liao’s executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected (the first gesture information is to make a fist...the third gesture information is to move five fingers to the right...the type of smart home device 200 corresponding to the fist is an air conditioner...the operation type corresponding to moving to the right is to turn on the air conditioner, then the meaning of the control command corresponding to the gesture information, e.g. gesture of first type and gesture of second type, is: for the air conditioner...turn on the air conditioner switch, see ¶ 0120), it would have been reasonable to construe that the combination of Liao and Aoyama disclose upon determination that the gesture performed by the user is not the cancellation gesture, executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Liao with Aoyama to teach storing the sensor data; determining whether a gesture performed by the user is a cancellation gesture; upon determination that the gesture performed by the user is the cancellation gesture, clearing the stored sensor data; upon determination that the gesture performed by the user is not the cancellation gesture, executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected. The suggestion/motivation would have been in order for the user to be able to cancel the once-recognized gesture operation in a case where a gesture operation has been misrecognized or the user has performed an erroneous operation (see ¶ 0101).
As to Claim 2, depending from Claim 1, Liao teaches a storage configured to store first data for detecting one or more gestures belonging - 40 -to the first type and second data for detecting one or more gestures belonging to the second type (cloud service platform 300 performs gesture recognition on the received gesture trajectory through the gesture recognition unit 350, and obtains the gesture information of the gesture trajectory (for example, make a fist, stretch five fingers, move five fingers to the left, and move five fingers to the right), see ¶ 0103; cloud service platform 300 searches the database for the stored gesture information of the user whether is the gesture information of the gesture trajectory obtained above, and if so, searches the database for the gesture information corresponding to the gesture trajectory obtained above and send the control instruction to the smart home device 200 corresponding to the control instruction, see ¶ 0104; cloud service platform includes a database...stores gesture information and control instructions corresponding to the gesture information for controlling different smart home devices, see ¶ 0009).  
As to Claim 3, depending from Claim 2, Liao teaches wherein the first data is data in which the one or more gestures belonging to the first type are associated with the plurality of apparatuses, respectively; and the controller identifies the apparatus specified by the user based on the gesture belonging to the first type (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 [controller] generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information, see ¶ 0113; types of the smart home equipment 200 include audio and video equipment, lighting systems, curtain systems, air conditioning systems, security systems, digital cinema systems, network appliances and the like, see ¶ 0114; Fig. 8; the first gesture information is to make a fist...the type of smart home device 200 corresponding to the fist is an air conditioner, see ¶ 0120).  
As to Claim 4, depending from Claim 2, Liao teaches wherein the first data is data in which combinations of the one or more gestures belonging to the first type and sensors that have detected the gestures are associated with the plurality of apparatuses, respectively; and 41 -the controller identifies the apparatus specified by the user, based on the gesture belonging to the first type and a sensor that has detected the gesture (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 [controller] generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information, see ¶ 0113; types of the smart home equipment 200 include audio and video equipment, lighting systems, curtain systems, air conditioning systems, security systems, digital cinema systems, network appliances and the like, see ¶ 0114; Fig. 8; the first gesture information is to make a fist...the type of smart home device 200 corresponding to the fist is an air conditioner, see ¶ 0120; cloud service platform 300 performs gesture recognition on the received gesture trajectory through the gesture recognition unit 350, and obtains the gesture information of the gesture trajectory (for example, make a fist, stretch five fingers, move five fingers to the left, and move five fingers to the right), see ¶ 0103).  
As to Claim 5, depending from Claim 3, Liao teaches wherein, when detecting the gesture belonging to the first type, the controller identifies a place shown by the gesture (after the feature information of the preset member is set, gesture collection may be performed on the preset member [detecting gesture belonging to the first type]...the image capture device 100 captures the gesture trajectory of the preset member through the camera 140 and sends it to the cloud service platform 300, see ¶ 0108; image acquisition device 100 monitors a specific area through the camera 140, and the specific area is the field of view [place shown by the gesture] collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300 [controller], see ¶ 0083; image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057).  
As to Claim 6, depending from Claim 5, Liao teaches wherein the sensor data includes an image transmitted from any of a plurality of image sensors (image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057); and the controller identifies the place shown by the gesture based on an indoor installation place of an image sensor that has transmitted the image and on a result of analyzing the image (image acquisition device 100 monitors a specific area through the camera 140, and the specific area is the field of view [place shown by the gesture] collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300 [controller], see ¶ 0083). 
 As to Claim 7, depending from Claim 5, Liao teaches wherein the first data is data in which indoor installation places are further associated with the plurality of apparatuses, respectively (image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057; camera 140 is used to collect the user’s image information and gesture operations...camera 140 may be a rotating camera, see ¶ 0064); and when detecting the gesture belonging to the first type, the controller identifies the apparatus specified by the user, based on the place shown by the gesture and on the first data (after the feature information of the preset member is set, gesture collection may be performed on the preset member [detecting gesture belonging to the first type]...the image capture device 100 captures the gesture trajectory of the preset member through the camera 140 and sends it to the cloud service platform 300, see ¶ 0108; image acquisition device 100 monitors a specific area through the camera 140, and the specific area is the field of view [place shown by the gesture] collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300 [controller], see ¶ 0083; image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057. Examiner construes that the image information received at the cloud service platform includes the field of view and since the first data, e.g. type of apparatus corresponding to a particular gesture, is stored in the cloud service platform database, it is understood that the cloud service platform may identify the apparatus according to the gesture and correlate it to the specific area within the home where the apparatus is located).  
As to Claim 9, depending from Claim 1, Liao teaches wherein, when detecting the gestures, the - 43 -controller generates different feedback for each of types of the detected gestures (cloud service platform 300 performs gesture recognition on the received gesture trajectory through the gesture recognition unit 350, and obtains the gesture information of the gesture trajectory (for example, make a fist, stretch five fingers, move five fingers to the left, and move five fingers to the right), see ¶ 0103; cloud service platform 300 searches the database for the stored gesture information of the user whether is the gesture information of the gesture trajectory obtained above, and if so, searches the database for the gesture information corresponding to the gesture trajectory obtained above and send the control instruction to the smart home device 200 corresponding to the control instruction, see ¶ 0104. Examiner construes that the first, second and third gesture information are stored in the cloud service platform’s database for correspondence to the feedback of the smart home device).  
As to Claim 10, depending from Claim 9, Liao teaches wherein, when detecting the gesture belonging to the first type, the controller generates different feedback for each of the plurality of apparatuses (cloud service platform 300 performs gesture recognition on the received gesture trajectory through the gesture recognition unit 350, and obtains the gesture information of the gesture trajectory (for example, make a fist, stretch five fingers, move five fingers to the left, and move five fingers to the right), see ¶ 0103; cloud service platform 300 searches the database for the stored gesture information of the user whether is the gesture information of the gesture trajectory obtained above, and if so, searches the database for the gesture information corresponding to the gesture trajectory obtained above and send the control instruction to the smart home device 200 corresponding to the control instruction, see ¶ 0104. Examiner construes that the first, second and third gesture information are stored in the cloud service platform’s database for correspondence to the feedback of the smart home device).  
As to Claim 11, Liao teaches an information processing method to be performed by a computer, the information processing method comprising: acquiring sensor data from one or more sensors for detecting gestures performed by a user (cloud service platform 300 includes...an image processing unit 340 and a gesture recognition unit 350, see ¶ 0072; Fig. 4; the image acquisition device 100 monitors a specific area through the camera 140 and the specific area is the field of view collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300, see ¶ 0083; image acquisition device 100 can track the movements of the fingertips of the person so as to acquire the gesture trajectory, and send the gesture trajectory to the cloud service platform 300, see ¶ 0101), the sensors being installed indoors (image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057); detecting a gesture of a first type specifying an apparatus which is an operation target among a plurality of apparatuses (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information [gesture of a first type], see ¶ 0113; types of the smart home equipment 200 include audio and video equipment, lighting systems, curtain systems, air conditioning systems, security systems, digital cinema systems, network appliances and the like, see ¶ 0114; Fig. 8; the first gesture information is to make a fist...the type of smart home device 200 corresponding to the fist is an air conditioner, see ¶ 0120) and a gesture of a second type specifying an operation to be performed for the apparatus, based on the sensor data (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; after determining the type and number of the smart home device 200, the third gesture information [gesture of a second type] needs to determine the operation type of the type and number of the smart home device 200 to be controlled (such as turning on the air conditioner, setting the air conditioner wind direction, etc), see ¶ 0118; the third gesture information is to move five fingers to the right...the operation type corresponding to moving to the right is to turn on the air conditioner, see ¶ 0120);
Liao does not expressly disclose storing the sensor data; determining whether a gesture performed by the user is a cancellation gesture; upon determination that the gesture performed by the user is the cancellation gesture, clearing the stored sensor data; upon determination that the gesture performed by the user is not the cancellation gesture, executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected. 
Aoyama teaches storing the sensor data (a gesture may be recognized by, for example, comparing a pattern of a signal of the acceleration sensor 118 and/or the gyro sensor 120 associated with a preliminarily stored predetermined gesture with a signal output by the acceleration sensor 118 and/or the gyro sensor 120 and received by the gesture recognition unit 210, see ¶ 0047; At S116, operation information relating to the gesture recognized at S114 is temporarily stored in a storage unit which is not illustrated, see ¶ 0058); determining whether a gesture performed by the user is a cancellation gesture (at S314, the gesture recognition unit 210 transitions to a cancellation gesture waiting state to recognize a cancellation gesture for canceling the operation relating to the gesture recognized at S306. For example, the cancellation gesture may be the user's gesture of shaking his/her head sideways. Here, the cancellation gesture is a predetermined specific gesture, see ¶ 0089; at S316, the gesture recognition unit 210 determines whether or not the user has performed a cancellation gesture, see ¶ 0090); upon determination that the gesture performed by the user is the cancellation gesture, clearing the stored sensor data (at S320, the gesture recognition unit 210 sends operation information relating to the cancellation gesture recognized at S316 to the process execution unit 216, and the process execution unit 216 executes a cancellation process. Specifically, the process execution unit 216 does not execute the process relating to the gesture stored at S308. In other words, the operation relating to the gesture recognized at S306 is canceled, see ¶ 0090); upon determination that the gesture performed by the user is not the cancellation gesture, execute the specified operation (When the gesture recognition unit 210 does not recognize a cancellation gesture at S316, the process flow proceeds to S324… When the gesture recognition unit 210 determines at S324 that a predetermined time period has elapsed, the process flow proceeds to S326. At S326, the gesture recognition unit 210 terminates gesture recognition and notifies the process execution unit 216 that the cancellation period has elapsed. Then, at S328, the process execution unit 216 executes a process relating to the gesture stored at S308, see ¶ 0091-0092). However, when substituting Aoyama’s specified operation with Liao’s executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected (the first gesture information is to make a fist...the third gesture information is to move five fingers to the right...the type of smart home device 200 corresponding to the fist is an air conditioner...the operation type corresponding to moving to the right is to turn on the air conditioner, then the meaning of the control command corresponding to the gesture information, e.g. gesture of first type and gesture of second type, is: for the air conditioner...turn on the air conditioner switch, see ¶ 0120), it would have been reasonable to construe that the combination of Liao and Aoyama disclose upon determination that the gesture performed by the user is not the cancellation gesture, executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Liao with Aoyama to teach storing the sensor data; determining whether a gesture performed by the user is a cancellation gesture; upon determination that the gesture performed by the user is the cancellation gesture, clearing the stored sensor data; upon determination that the gesture performed by the user is not the cancellation gesture, executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected. The suggestion/motivation would have been in order for the user to be able to cancel the once-recognized gesture operation in a case where a gesture operation has been misrecognized or the user has performed an erroneous operation (see ¶ 0101).
As to Claim 12, depending from Claim 11, Liao teaches further comprising acquiring first data for detecting one or more gestures belonging to the first type and second data for detecting one or more gestures belonging to the second type (cloud service platform 300 performs gesture recognition on the received gesture trajectory through the gesture recognition unit 350, and obtains the gesture information of the gesture trajectory (for example, make a fist, stretch five fingers, move five fingers to the left, and move five fingers to the right), see ¶ 0103; cloud service platform includes a database...stores gesture information and control instructions corresponding to the gesture information for controlling different smart home devices, see ¶ 0009; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information [gesture of a first type], see ¶ 0113; third gesture information [gesture of a second type] needs to determine the operation type of the type and number of the smart home device 200 to be controlled (such as turning on the air conditioner, setting the air conditioner wind direction, etc), see ¶ 0118).  
As to Claim 13, depending from Claim 12, Liao teaches wherein the first data is data in which the one or more gestures belonging to the first type are associated with the plurality of apparatuses, respectively; and the apparatus specified by the user is identified based on the gesture belonging to the first type  (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 [controller] generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information, see ¶ 0113; types of the smart home equipment 200 include audio and video equipment, lighting systems, curtain systems, air conditioning systems, security systems, digital cinema systems, network appliances and the like, see ¶ 0114; Fig. 8; the first gesture information is to make a fist...the type of smart home device 200 corresponding to the fist is an air conditioner, see ¶ 0120).  
As to Claim 14, depending from Claim 12, Liao teaches wherein the first data is data in which combinations of the one or more gestures belonging to the first type and sensors that have detected the gestures are associated with the plurality of apparatuses, respectively; and the apparatus specified by the user is identified based on the gesture belonging to the first type and on a sensor that has detected the gesture  (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 [controller] generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information, see ¶ 0113; types of the smart home equipment 200 include audio and video equipment, lighting systems, curtain systems, air conditioning systems, security systems, digital cinema systems, network appliances and the like, see ¶ 0114; Fig. 8; the first gesture information is to make a fist...the type of smart home device 200 corresponding to the fist is an air conditioner, see ¶ 0120; cloud service platform 300 performs gesture recognition on the received gesture trajectory through the gesture recognition unit 350, and obtains the gesture information of the gesture trajectory (for example, make a fist, stretch five fingers, move five fingers to the left, and move five fingers to the right), see ¶ 0103).  
As to Claim 15, depending from Claim 13, Liao teaches wherein, when the gesture belonging to the first type is detected, a place shown by the gesture is identified  (after the feature information of the preset member is set, gesture collection may be performed on the preset member [detecting gesture belonging to the first type]...the image capture device 100 captures the gesture trajectory of the preset member through the camera 140 and sends it to the cloud service platform 300, see ¶ 0108; image acquisition device 100 monitors a specific area through the camera 140, and the specific area is the field of view [place shown by the gesture] collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300 [controller], see ¶ 0083; image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057).  
As to Claim 16, depending from Claim 15, Liao teaches wherein the sensor data includes an image transmitted from any of a plurality of image sensors(image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057); the place shown by the gesture is identified based on an indoor installation place of an image sensor that has transmitted the image and on a result of analyzing the image (image acquisition device 100 monitors a specific area through the camera 140, and the specific area is the field of view [place shown by the gesture] collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300 [controller], see ¶ 0083). 
As to Claim 17, depending from Claim 15, Liao teaches wherein the first data is data in which indoor installation places are further associated with the plurality of apparatuses, respectively (image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057; camera 140 is used to collect the user’s image information and gesture operations...camera 140 may be a rotating camera, see ¶ 0064); and when the gesture belonging to the first type is detected, the apparatus specified by the user is identified based on the place shown by the gesture and on the first data (after the feature information of the preset member is set, gesture collection may be performed on the preset member [detecting gesture belonging to the first type]...the image capture device 100 captures the gesture trajectory of the preset member through the camera 140 and sends it to the cloud service platform 300, see ¶ 0108; image acquisition device 100 monitors a specific area through the camera 140, and the specific area is the field of view [place shown by the gesture] collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300 [controller], see ¶ 0083; image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057. Examiner construes that the image information received at the cloud service platform includes the field of view and since the first data, e.g. type of apparatus corresponding to a particular gesture, is stored in the cloud service platform database, it is understood that the cloud service platform may identify the apparatus according to the gesture and correlate it to the specific area within the home where the apparatus is located).  
As to Claim 19, depending from Claim 11, Liao teaches wherein, when the gestures are detected, different feedback is generated for each of types of the detected gestures (cloud service platform 300 performs gesture recognition on the received gesture trajectory through the gesture recognition unit 350, and obtains the gesture information of the gesture trajectory (for example, make a fist, stretch five fingers, move five fingers to the left, and move five fingers to the right), see ¶ 0103; cloud service platform 300 searches the database for the stored gesture information of the user whether is the gesture information of the gesture trajectory obtained above, and if so, searches the database for the gesture information corresponding to the gesture trajectory obtained above and send the control instruction to the smart home device 200 corresponding to the control instruction, see ¶ 0104. Examiner construes that the first, second and third gesture information are stored in the cloud service platform’s database for correspondence to the feedback of the smart home device).  
As to Claim 20, Liao teaches a control system comprising: one or more sensors for detecting gestures performed by a user (image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057; camera 140 is used to collect the user’s image information and gesture operations...camera 140 may be a rotating camera, see ¶ 0064), the sensors being installed indoors (image capture device 100 can be installed in every corner of the home to ensure all-round image capture, see ¶ 0057); and an information processing apparatus configured to execute: acquiring sensor data from the sensors (cloud service platform 300 includes...an image processing unit 340 and a gesture recognition unit 350, see ¶ 0072; Fig. 4; the image acquisition device 100 monitors a specific area through the camera 140 and the specific area is the field of view collected by the camera 140. When the camera 140 detects that a person appears in the field of view, it captures image information including the person, and sends the image information including the person to the cloud service platform 300, see ¶ 0083; image acquisition device 100 can track the movements of the fingertips of the person so as to acquire the gesture trajectory, and send the gesture trajectory to the cloud service platform 300, see ¶ 0101), detecting a gesture of a first type specifying an apparatus which is an operation target among a plurality of apparatuses (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; first control sub-instruction for determining the type of the smart home device 200 is generated based on the first gesture information [gesture of a first type], see ¶ 0113; types of the smart home equipment 200 include audio and video equipment, lighting systems, curtain systems, air conditioning systems, security systems, digital cinema systems, network appliances and the like, see ¶ 0114; Fig. 8; the first gesture information is to make a fist...the type of smart home device 200 corresponding to the fist is an air conditioner, see ¶ 0120) and a gesture of a second type specifying an operation to be performed for the apparatus, based on the sensor data (gesture information includes first gesture information, second gesture information and third gesture information...the cloud service platform 300 generating a control instruction according to the first gesture information, the second gesture information and the third gesture information, see ¶ 0111; after determining the type and number of the smart home device 200, the third gesture information [gesture of a second type] needs to determine the operation type of the type and number of the smart home device 200 to be controlled (such as turning on the air conditioner, setting the air conditioner wind direction, etc), see ¶ 0118; the third gesture information is to move five fingers to the right...the operation type corresponding to moving to the right is to turn on the air conditioner, see ¶ 0120); and executing the specified operation for the specified apparatus when both of the gesture of the first type and the gesture of the second type are detected (the first gesture information is to make a fist...the third gesture information is to move five fingers to the right...the type of smart home device 200 corresponding to the fist is an air conditioner...the operation type corresponding to moving to the right is to turn on the air conditioner, then the meaning of the control command corresponding to the gesture information, e.g. gesture of first type and gesture of second type, is: for the air conditioner...turn on the air conditioner switch, see ¶ 0120).  
8.	Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication 106444415 to Liao et al (“Liao”) (relied upon English Translation) in view of U.S. Patent Publication 2020/0218360 to Aoyama et al (“Aoyama”) in further view of U.S. Patent Publication 2021/0216145 to Monge Nunez et al (“Monge Nunez”).
As to Claim 8, depending from Claim 1, Liao and Aoyama do not expressly disclose teaches wherein the controller starts detection of the gesture belonging to the second type when detecting the gesture belonging to the first type, and starts detection of the gesture belonging to the first type when detecting the gesture belonging to the second type. Monge Nunez teaches wherein the controller starts detection of the gesture belonging to the second type when detecting the gesture belonging to the first type, and starts detection of the gesture belonging to the first type when detecting the gesture belonging to the second type (a specific gesture can be used for multiple IoT device 120-N via appropriate training of each IoT device 120-N (e.g., a waving gesture with both hands is an indication to turn off audio/video equipment and to turn on all of the room lights at full power), see ¶ 0021. Examiner construes that multiple gestures can be performed on the same IoT device simultaneously which would be reasonably understood to start detecting second type gestures when first type gestures are detected and vice versa).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Liao and Aoyama with Monge Nunez to teach wherein the controller starts detection of the gesture belonging to the second type when detecting the gesture belonging to the first type, and starts detection of the gesture belonging to the first type when detecting the gesture belonging to the second type. The suggestion/motivation would have been in order to learn a set of gesture commands where each gesture in the set controls a function of one or more computing devices (see Abstract).
As to Claim 18, depending from Claim 11, Liao and Aoyama do not expressly disclose teaches wherein the controller starts detection of the gesture belonging to the second type when detecting the gesture belonging to the first type, and starts detection of the gesture belonging to the first type when detecting the gesture belonging to the second type. Monge Nunez teaches wherein the controller starts detection of the gesture belonging to the second type when detecting the gesture belonging to the first type, and starts detection of the gesture belonging to the first type when detecting the gesture belonging to the second type (a specific gesture can be used for multiple IoT device 120-N via appropriate training of each IoT device 120-N (e.g., a waving gesture with both hands is an indication to turn off audio/video equipment and to turn on all of the room lights at full power), see ¶ 0021. Examiner construes that multiple gestures can be performed on the same IoT device simultaneously which would be reasonably understood to start detecting second type gestures when first type gestures are detected and vice versa).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Liao and Aoyama with Monge Nunez to teach wherein the controller starts detection of the gesture belonging to the second type when detecting the gesture belonging to the first type, and starts detection of the gesture belonging to the first type when detecting the gesture belonging to the second type. The suggestion/motivation would have been in order to learn a set of gesture commands where each gesture in the set controls a function of one or more computing devices (see Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/          Examiner, Art Unit 2694  

/PATRICK N EDOUARD/          Supervisory Patent Examiner, Art Unit 2694